UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2269



STACEY L. JONES,

                                               Plaintiff - Appellant,

          versus


VIRGINIA BEACH SHERIFF’S DEPARTMENT,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00751-JRS)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacy L. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stacey   L.   Jones   appeals   the   district    court’s   order

denying relief on her 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.          See Jones v.

Virginia Beach Sheriff’s Dep’t, No. 3:06-cv-00751-JRS (E.D. Va.

Nov. 17, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -